Pafrtcl< D, Moreno
3060 P:M 3511 #tJ /752336 .                                 .-
Beaurnerrf, 1exos 77.70.5',
       ~     j{J     I') /'tl /       'his do_cument contains some
                                     :ages ~nat are of poor quality
       JU(]e ·     1 ,L-UI b.
                                     at the time of imaging.

                                     RECEIVED IN        .
                              COURT OF CRIMINAL APPEALS.


                                     JUN 15 2016
                      CAUSE NO.._._ __
                      IN THE
               COURT OF CRIMINAL APPfRLS
                   AUSTIN, TEXAS.-

    IN Rf MORENO/A TRICK D.
    TOCJNO. Ot75L336;

           MOTION FOR LEAVE TO FILE ORIGINAL
    1-JPPLICAT/ON FOR WRIT OF MANDAMUS.

    ·yo TI-l£ 1-IONORABLE COURT OF CRIMINAL APPfALS ~-
            COMES NOl0       Pafr,~c/~ DMoreno,        Relafor . Ffa Se,
     and resoecfFuf(y mtWes this thnorahle Cburl- Par lea.ve
    +o ,P le 'Re Ia for 's ( ''t1Dren D'')or 13,i_no.f_appI ico.f,~n Per
    lJr, f CJP Ma11darnus pursuan+ +a Tex. Q,~._R-a Prof Cord.
    l.l~(b) and Tex.Di5c ..R..ProP. Cord. /.15 (d)and, LJLJuld
_show ..Jhe Courf the {;,JJowi ng :



-       · Moreno was convi~fed oP (YlMslaljflh+e~ wfu'ch
                                                   +l)
-was enhancecl by a priorCLJnvic;-h'on 0. f-:fs+ d~r~e
 ~elony,, by_a jury WI !he /12-/h Disfricf Coltr~ ,n ftc as
 C&~n!fy, -le.xiis 1 on Abvem her 3rd 1 2{) 1/. fiuushmenf was
                                       I
                           Jr.
     The Eigh+h Cou.rf oP 11meols rerdered tl-..s CJplmC,n
and drcler or MtJrems appea Ic:.ause number {)8--t2-()0022-
c.R +o aFFirm -fhe CLJnv/cfiDn e>n .fvbreh ,2g41, 1;!014.
Marda-fed on Ausu~rl Uti\, 20/4.
                           JI[.




         On   NovefYlber /{)-)(.,,   2LJ!J../, Moreno hied CJfl ap-
p/1Co.-l-ion For a wrif- cl' haboos eorpu:; w;/h supjJOrhlltJ
KnemLJra.tdUIYl ~r law pursue() 1- +o ar f/cle     l {,LJ7   or fre
Tex .Code &/m. PrtJe. fur 6LA t-e;F-
                                   fi'Me:   appeal fa r; le a
                            -2-
Y.
··MaY, 18~, 2()/b, wilhwl- Clfly {;.rding ~r ~aels and
. CL9nelustens e1P-Iaw a{}d reeofYIIY1endah~~~ !'rt)m 4-he
  l/2Jfr &JnvicJing -/rio./ CLJUrf pursuaf!f--/v arf:J/.67
 tJ   r+he Tex. Cede u/rn. PrL)c .
        M,reflo now file.s -Jhit>    Mcrh'ot1 Far bve +o k/e ap-
pI l c.cAit? fl {:,r Mat'ldotnus
 .    W14~RfFORS PREMISES CONSIDERED, ~re(lo pr~y~
 +hod- ,fh,s.f-l.awrabf~ Courf Grarrl- leave -1-o {/fe ortj'n.al
 Qf~f,oa-h t>fl l-or LJr;+ &' Mm-datrtus pursuan.f ·f.!> Tex.D,sc .
.R..'Ff~P. ~rd. 1.11(b) and I, 15(d).             ·

                                       ecfPulfy 5u brn i+l-ed 1

                              Pa.frt'c/< D, More{)(], M()vanl-- f+o Se
                              TDCT tJo. tJL752336            .
                               366tJ     FM 3611
                             8 eaum6A~ texos 7 7 7{) S'.
                ·cER-TIFlCRTE Qf SERVICE
         Iced;fy_:fhaf a CLlrbon C!Llpy ~{! .Jhi5 ~meri u.k:l:5
 mailed fo arpella+e afforfley, BMzalo P. RI4S, Jr. I by, u. 3.
 PtJsfa I, pre -pa/dttJsll}, :(k,za Ia 'P ~'as, Jr. 1
· 228 [J, Hat'ris, ~ Htlje/o, "Fxas 71:/163 CJn 1-his .fhe ltJ"'~
 do-y of! Jitfle1 2LJ/b,        ,~ ,           .             .
                                 ~ffJ.tll~
                                    Fbfr; el b, ~r~ Hovanf-- f?.~ S'e
                                    TDC"J No. Ol7S233~             _
                             - L.r.-
                 CRUSE NO. _ _ __
            ··          fN THE
            COURT OF CRIMINAL APPEALS
                /IUS7!N, TEXAS

  MORENCi PATRICK D.                            RELATOR1 ·.
  TDCJ 1\lu. 01752336 1
  v.                            §
  B.JQS)JONZALO pI JR.          g      RESPONDENT
  [AlJ OFFICE OF    .
  GONZALO P. .RIDS
  SflN f-INGFLO, TEXAS.          §

  PLAINTIFF'S ORIGINAL APPLJCATION FOR WRIT
  OF Mfli\/OAMUS.                           .

  TO THE HOJ\JORABLf JUSTICES OF SAID COURT:
 .,       COMES NOUJ, Pcrlric.k D. MMen~ Rela+or-pr" si,
. tn +he above sfy.Jed afld ru.)mbered cause oP oc-4-ton and
  Piles ·+his O~ina/ Appl/cafion (;F l.Jrif ()r- Mo.rdamus,
  pursuan.f +o lex. Disc .R.ftof.Cord. I. 14(~) ondl.IS(d)
  and would show fhe Cour-f the P{)lfowlf1tj :
 .    .
.Thts JWie ~ 201/, /elferiA.fas       011   loan k   Mr. j(,~s o11fy
i'n ef'f'tJrf   by   Moreiw   i11 assisfrflg /n his dt'reefa;;fea!.



RESPONDENT
-· 4.;..   : ...

             '     '
.
    --
         I
                  .:PRAYER EQB RELIEF




             CERTIFICATE- Qf ..;__;:__;SER~VI~C[
                                                                                          NOTICE·
                                                          INMATE NOTARY PUBLIC SERVICE


         Under both Federal Law (28 U.S.C. § 1746) and State Law (V.T.C.A. Civil Practice & Remedies
         Code, & 132.001-132.003), inmate incarcerated in Texas may use an unsvlorn declaration under
        penalty of perjury in place of a writ1.en declaration, verification, clarification, oath, or affidavit
        sworn before a Notary Public. An example of an unsworn declaration is as follows:




                                                                        Unsworn Declaration


     I, Offender        _ ,~ ~ r. L. >!/IJ-.e: . . :.k_: ,_ _ j{)" "'.'-'-'~f1J1a- "' L C._._~                                        cc                                                      /-$1-/.3
                                                                                                2-1-!3


                                                                                                 ExA                    ts)
                                                                                                                                           t'
                                                                                                                                       I
                                                                                                                J·
                                                                                                                             "'''{         d
                                                                                                           'l';"
                                                                                                            I.~·;
                                                                                                                                 ··•i'·
                                                                                                                                   ~.:,                                                                                                                                               ;!r:t_
                                                                                                                                                                                                                                                                                               ;!'

                                                                                                                    J

                                                                                                           :'   '                                                                                                                              .•..-·




                                                                                                                                  ,··                             /
                                                                                                                                   {~- t
                                                                                                                                               l'
                                                                                                                                                 J




                                                                                                                                                                                                                                                                .-/   /



·;.._, ,..-:.~ {.~ {i':l
_,-~~ l•"'\'
( .. ~~~

                                                                             ·'If,_....    ~·

                                                                                                                                                                                                                                               ·l
                                                                              -t''.'                                                                                                                                                           l
                           ~-·                                                 .~---··
                           :~::.:::      ,:,--:"':..;:>"::",   ~;,.o.;."'""'----•~••n



                                 1··    . .,-"" .. ',•




                                                                                                                                                                                                                                                                                      {
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                 !,. . ')

                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                            .,·
                                                                                                                                                                                                                                                                                          I/.} ::J-   .f ·' l..._,;)
  ..... ~f
   ,.
  1.••       ;


                                         i               J        t~   •.·      -·~,.;.:
                                                                                                                                                                                                                                                            !


                                       v,.E>-1.;._. / . c.'




                                                                                                                        f
                                                                                                                            .i                  _..:,
                                                                                                                                                                      _;r·:: .··.-.
                                                                                                                                                                                       /                     /    ..-;·.

                                                                                                                •.".·
                                                                                                                                                                                            /
                                                                                                                                                                                           i.,.
                                                                                                                                                                ·,-


                                                                                                                                                            t                                                                                                                                ~··:.J7        . ·"'
                                                                                                                                                        f
                                                                                                                                                                                                                 -~
                                                                                                                                                                                                                 ,1- :.        /          tt    ;                         ·'~ 'l;·        ;f    4
                                                                                                                                                                                                                       .   ~                                                 ~        .J.,.i-,_.,l?'f!"

                                                                                                                                                                                                                   1 ')            . /"
                                                                                                                                                                                                                                                                            ·t               Jt /                      t;t·
                                                                                                                                                                                                  J

                                                        (\
                                                       1--J    . .
                                                       ~ ~...                      ~:f;
                 .L~·: ?-~- •-t.:./
                                                                                    ..    I
                                                                                (..~.:.   l.
                                                                            ,
                                                                            .




...,.,.~~~   .
  ..-./ .
   .. t... ,..




                                       !~·-\
                                                                     .•.
                                                                     ,.,
                                      .J t.':'·'~/""':'   .,.. J   ~.;...
                                                          ',:,.
cc'                                                                 ~t7SZJJ~
    r
                                          r!)aTrie..k
                                               I I A !'"/]
                                                I
                                                      j)_J./v  {1)/'Brlb

                                          3tJ61J FM 3.9'/
                                          &tt  tHYI0/1   ~ --&~
     ~~                                                          7~
            k               Juttf~ IU~M
                       ,·11AtW
     J · ,
&:!411
              11
                       1- ~tid jm n11~                 /Jnt'-4
 ~~ ~14, !'Lui;~~~ tvfht ~
                   r
··tU!Ut M ~ M ~ ~L . ~ ~
fliW,
 Ct!,• ~~                        .···
                                     K.               .~   1




         /I J - A a                         O,;Jf/WL-f
.....

                                                fxh.(c)


                 Re: Fbfric/re/iO
                       v.
                       TheSfcte or· 1exes                       ""'
                    Appec:l No. 08w·/2-{)()()22;·(~.Tr;c,/ No, /~3156 -112-{'l'

        il    Vi'
        ueor        r"':·
             I rr. f1u:;s :